        Case 3:20-cv-05671-JD Document 76 Filed 10/23/20 Page 1 of 6



 1   GEORGE A. ZELCS (pro hac vice)                   PEGGY J. WEDGWORTH (pro hac vice)
     gzelcs@koreintillery.com                         pwedgworth@milberg.com
 2   KOREIN TILLERY, LLC                              MILBERG PHILLIPS GROSSMAN
     205 North Michigan, Suite 1950                   LLP
 3   Chicago, IL 60601                                One Penn Plaza, Suite 1920
     Telephone: (312) 641-9750                        New York, New York 10119
 4   Facsimile: (312) 641-9751                        Telephone: 212-594-5300
                                                      Facsimile: 212-868-1229
 5   KARMA M. GIULIANELLI (SBN 184175)
     karma.giulianelli@bartlitbeck.com                Counsel for Plaintiffs and the Proposed
 6   GLEN E. SUMMERS (SBN 176402)                     Class in Bentley v. Google LLC, et al.
     glen.summers@bartlitbeck.com
 7   JAMESON R. JONES (pro hac vice pending)          PAUL J. RIEHLE (SBN 115199)
     Jameson.jones@bartlitbeck.com                    paul.riehle@faegredrinker.com
 8   BARTLIT BECK LLP                                 FAEGRE DRINKER BIDDLE &
     1801 Wewetta St. Suite 1200,                     REATH LLP
 9   Denver, Colorado 80202                           Four Embarcadero Center, 27th Floor
     Telephone: (303) 592-3100                        San Francisco, CA 94111
10   Facsimile: (303) 592-3140                        Telephone: (415) 591-7500
                                                      Facsimile: (415) 591-7510
11   Counsel for Plaintiffs and the Proposed Class
     in Carr v. Google LLC, et al.                    CHRISTINE A. VARNEY (pro hac vice)
12                                                    cvarney@cravath.com
     STEVE W. BERMAN (pro hac vice)                   CRAVATH, SWAINE & MOORE LLP
13   steve@hbsslaw.com                                825 Eighth Avenue
     HAGENS BERMAN SOBOL SHAPIRO                      New York, New York 10019
14   LLP                                              Telephone: (212) 474-1000
     1301 Second Ave., Suite 2000                     Facsimile: (212) 474-3700
15   Seattle, WA 98101
     Telephone: (206) 623-7292                        Counsel for Plaintiff Epic Games, Inc. in
16   Facsimile: (206) 623-0594                        Epic Games, Inc. v. Google LLC, et al.

17   Counsel for Plaintiffs and the Proposed Class
     in Pure Sweat Basketball, Inc. v. Google LLC,    BRIAN C. ROCCA (221576)
18   et al.                                           brian.rocca@morganlewis.com
                                                      MORGAN, LEWIS & BOCKIUS LLP
19   BONNY E. SWEENEY (SBN 176174)                    One Market, Spear Street Tower
     bsweeney@hausfeld.com                            San Francisco, CA 94105-1596
20   HAUSFELD LLP                                     Telephone: (415) 442-1000
     600 Montgomery Street, Suite 3200                Facsimile: (415) 442-1001
21
     San Francisco, CA 94104                          Counsel for Defendants Google LLC,
22   Telephone: (415) 633-1908                        Google Ireland Limited, Google
     Facsimile: (415) 358-4980                        Commerce Ltd., Google Asia Pacific Pte.
23   Counsel for Plaintiffs and the Proposed Class    Ltd. and Google Payment Corp.
     in Peekya App Services, Inc. v. Google LLC, et
24   al.
25
     [Additional counsel appear on signature page]
26
27

28


                  JOINT NOTICE REGARDING STATUS OF PROTECTIVE ORDER
                   Case Nos.: 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
        Case 3:20-cv-05671-JD Document 76 Filed 10/23/20 Page 2 of 6



 1                             UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF CALIFORNIA
 3                                SAN FRANCISCO DIVISION
 4   EPIC GAMES, INC.,                            Case No. 3:20-cv-05671-JD
           Plaintiff,
 5
                          v.
 6
     GOOGLE LLC et al.,
 7       Defendants.

 8   BENTLEY, et al.,                             Case No. 4:20-cv-07079-DMR
          Plaintiffs,
 9
                          v.
10
     GOOGLE LLC et al.,
11       Defendants.
12   MARY CARR, et al.,                           Case No. 3:20-cv-05761-JD
         Plaintiffs,
13
                          v.
14
     GOOGLE LLC et al.,
15       Defendants.
16   PURE SWEAT BASKETBALL, INC., et. al,         Case No. 3:20-cv-05792-JD
          Plaintiffs,
17
                          v.
18
     GOOGLE LLC et al.,
19       Defendants.
20   PEEKYA APP SERVICES, INC., et. al,           Case No. 3:20-cv-06772-JD
          Plaintiffs,
21
                          v.                      JOINT NOTICE REGARDING
22                                                STATUS OF PROTECTIVE ORDER
     GOOGLE LLC et al.,
23       Defendants.                              Judge: Hon. James Donato
24

25

26
27

28                                              -2-
                JOINT NOTICE REGARDING STATUS OF PROTECTIVE ORDER
                 Case Nos.: 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
         Case 3:20-cv-05671-JD Document 76 Filed 10/23/20 Page 3 of 6



 1          Plaintiffs in the above-captioned actions (the “Related Actions”), consisting of Plaintiffs in
 2   Mary Carr, et al. v. Google LLC, et al., Case No. 3:20-cv-05761-JD (“Carr Plaintiffs”), Bentley et
 3   al. v. Google LLC et al., No. 4:20-cv-07079-DMR (“Bentley Plaintiffs” and, together with Carr

 4   Plaintiffs, Consumer Plaintiffs), Pure Sweat Basketball, Inc., et al. v. Google LLC, et al., Case No.

 5   3:20-cv-05792-JD (“PSB Plaintiffs”), Peekya App Services., Inc. v. Google LLC et al., Case No.

 6   3:20-cv-06772-JD (“Peekya Plaintiffs” and, together with PSB Plaintiffs, Developer Plaintiffs)

 7   and Epic Games Inc. v. Google LLC, et al., Case No. 3:20-cv-05671-JD (“Epic” and, together with

 8   Consumer Plaintiffs and Developer Plaintiffs, the “Plaintiffs”), and the Google Defendants in the
 9   Related Actions, Google LLC; Google Ireland Limited; Google Commerce Ltd.; Google Asia

10   Pacific Pte. Ltd.; and Google Payment Corp. (collectively “Google”; each of the Consumer

11   Plaintiffs, the Developer Plaintiffs, Epic and Google will be referred to as a “Party” and, all four
12   groups collectively shall be referred to as the “Parties”), by and through their respective counsel

13   wish to provide notice to the Court regarding the Parties’ negotiations over a stipulated Protective

14   Order in the Related Actions.
15          The Parties have been working diligently to negotiate a stipulated Protective Order for the

16   Related Actions and are making progress on a final agreement. However, there are a few

17   remaining issues and the Parties wish to continue to meet and confer on October 23, 2020 in an

18   effort to resolve any remaining differences. Once their meet and confer is completed, the Parties

19   will file a stipulated Protective Order or present any remaining disputed issues to the Court on

20   October 23, 2020.

21

22
23
24

25

26
27

28                                                 -3-
                   JOINT NOTICE REGARDING STATUS OF PROTECTIVE ORDER
                    Case Nos.: 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
        Case 3:20-cv-05671-JD Document 76 Filed 10/23/20 Page 4 of 6


     Dated: October 22, 2020                CRAVATH, SWAINE & MOORE LLP
 1                                            Christine Varney
                                              Katherine B. Forrest
 2                                            Gary A. Bornstein
                                              Yonatan Even
 3                                            Laurent A. Moskowitz
                                              M. Brent Byars
 4

 5                                          Respectfully submitted,
 6                                          By:   /s/ Yonatan Even
                                                  Yonatan Even
 7
                                                  Counsel for Plaintiff Epic Games, Inc.
 8
 9   Dated: October 22, 2020                KOREIN TILLERY, LLC
                                              George A. Zelcs
10                                            Robert E. Litan
                                              Randall P. Ewing, Jr.
11                                            Jonathan D. Byrer
                                              Stephen M. Tillery
12                                            Michael E. Klenov
                                              Carol L. O’Keefe
13
                                            BARTLIT BECK LLP
14                                            Karma M. Giulianelli
                                              Glen E. Summers
15                                            Jameson R. Jones
16
                                            Respectfully submitted,
17
                                            By:    /s/ Jamie L. Boyer
18
                                                  Jamie L. Boyer
19
                                                  Counsel for Plaintiffs and the Proposed
20                                                Class in Carr v. Google LLC et al.

21

22
23
24

25

26
27

28                                               -4-
                 JOINT NOTICE REGARDING STATUS OF PROTECTIVE ORDER
                  Case Nos.: 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
        Case 3:20-cv-05671-JD Document 76 Filed 10/23/20 Page 5 of 6


     Dated: October 22, 2020                HAGENS BERMAN SOBOL SHAPIRO LLP
 1                                            Robert F. Lopez
                                              Benjamin J. Siegel
 2
 3                                          Respectfully submitted,
 4                                          By:   /s/ Steve W. Berman
                                                  Steve W. Berman
 5
                                                  Counsel for Plaintiffs and the Proposed
 6                                                Class in Pure Sweat Basketball v. Google
                                                  LLC et al.
 7

 8
     Dated: October 22, 2020                MILBERG PHILLIPS GROSSMAN LLP
 9                                            Peggy J. Wedgworth
                                              Robert A. Wallner
10                                            Elizabeth McKenna
                                              Blake Yagman
11                                            Michael Acciavatti
12                                          Respectfully submitted,
13                                          By:   /s/ Peggy J. Wedgworth
                                                  Peggy J. Wedgworth
14
                                                  Counsel for Plaintiffs and the Proposed
15                                                Class in Bentley, et al. v. Google LLC et al.
16

17
     Dated: October 22, 2020                HAUSFELD LLP
18                                            Bonny E. Sweeney
                                              Melinda R. Coolidge
19                                            Katie R. Beran
                                              Samantha J. Stein
20                                            Scott A. Martin
                                              Irving Scher
21

22                                          Respectfully submitted,

23                                          By:   /s/ Bonny E. Sweeney
                                                  Bonny E. Sweeney
24
                                                  Counsel for Plaintiffs and the Proposed
25                                                Class in Peekya App Services, Inc. v.
                                                  Google LLC et. al
26
27

28                                               -5-
                 JOINT NOTICE REGARDING STATUS OF PROTECTIVE ORDER
                  Case Nos.: 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
         Case 3:20-cv-05671-JD Document 76 Filed 10/23/20 Page 6 of 6



 1    Dated: October 22, 2020                      MORGAN, LEWIS & BOCKIUS LLP
                                                     Sujal J. Shah
 2                                                   Michelle Park Chiu
                                                     Minna Lo Naranjo
 3                                                   Rishi P. Satia
 4                                                 Respectfully submitted,
 5                                                 By:     /s/ Brian C. Rocca
                                                          Brian C. Rocca
 6
                                                          Counsel for Defendant Google LLC et. al
 7

 8
 9

10                                      E-FILING ATTESTATION

11                  I, Yonatan Even, am the ECF User whose ID and password are being used to file

12   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

13   signatories identified above has concurred in this filing.

14
                                                                   /s/ Yonatan Even
15
                                                                  Yonatan Even
16

17

18

19

20

21

22
23
24

25

26
27

28                                                  -6-
                    JOINT NOTICE REGARDING STATUS OF PROTECTIVE ORDER
                     Case Nos.: 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
